        Case 2:07-cr-20072-JWL Document 659 Filed 12/17/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                               Case No. 07-20072-05-JWL


Clarissa Burgoon,

                     Defendant.

                                  MEMORANDUM & ORDER

       In April 2008, defendant Clarissa Burgoon pled guilty to conspiring to commit money

laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i) and (a)(1)(B)(i), (h). After hearing

evidence at defendant’s sentencing hearing, the court determined that she was responsible for the

entirety of the drug quantity attributable to her co-conspirator in the underlying drug conspiracy—

more than 33 pounds of methamphetamine. Using the drug quantity table in § 2D1.1, the court

determined that defendant’s base offense level was 38, which the court then increased by two

points under § 2S1.1(b)(2)(B) and subsequently decreased by two points for acceptance of

responsibility for a total offense level of 38. With a criminal history category of III, the resulting

advisory guideline range was calculated at 292 to 365 months, in excess of the 240-month

statutory maximum for the crime to which she pled guilty. The court sentenced defendant to the

statutory maximum of 240 months.1 She is presently incarcerated at Pekin FCI and her projected

release date is July 29, 2025.


1
 In August 2015, the court denied defendant’s request for a 5-month sentence reduction based on
Amendment 782. Although a reduction was authorized, the court concluded that a reduction was
         Case 2:07-cr-20072-JWL Document 659 Filed 12/17/20 Page 2 of 7




       This matter is now before the court on defendant’s motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A) (doc. 653). That statute allows a defendant to bring a motion for

reduction of a term of imprisonment “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” See id. As will be explained, the court concludes that defendant has not

exhausted her administrative remedies with respect to the underlying health condition on which

she now relies in seeking release. Accordingly, the court must dismiss her motion without

prejudice to refiling upon a showing of exhaustion. See United States v. Springer, 820 Fed. Appx.

788 (10th Cir. July 15, 2020) (suggesting in dicta that dismissal is required where movant fails to

exhaust administrative remedies); see also United States v. Alam, 960 F.3d 831, 836 (6th Cir.

2020) (holding that dismissal without prejudice is appropriate when compassionate-release

movants fail to exhaust administrative remedies).

       It is undisputed that defendant submitted a request for compassionate to release to the

Warden of her facility and that her request only sought release based on COVID-19 concerns

generally. In other words, defendant did not mention any specific health conditions in her request.

Moreover, in her pro se motion before this court, defendant does not articulate any underlying

health condition as a basis for release; she argues only that general COVID-19 concerns warrant

release, particularly in light of the fact that she is in a low-security facility and is not a danger to


not warranted. As defendant’s sentencing in July 2008, the court noted that it likely would have
sentenced defendant to a higher sentence but for the statutory maximum and that defendant
received a “good deal” in large part because her lawyer was able to obtain a plea agreement to an
offense with a 20-year mandatory maximum sentence.
                                                   2
         Case 2:07-cr-20072-JWL Document 659 Filed 12/17/20 Page 3 of 7




society. In response, the government contends that she has not exhausted her administrative

remedies with respect to any health conditions and that, to the extent her motion is based on

COVID-19 generally, the motion must be denied. The government concedes, however, that

defendant’s medical records indicate that she is obese and that obesity would be an extraordinary

and compelling reason sufficient for this court to consider early release under the statute and to

trigger consideration of the § 3553(a) factors. In reply, defendant, now represented by the Office

of the Federal Public Defender, contends that the obesity issue is properly before the court because

her request to the Warden was not required to contain the level of specificity espoused by the

government. Defendant does not press her suggestion that general COVID-19 concerns, standing

alone, are sufficient to warrant release.2

       The court begins its discussion with defendant’s argument that the court has already

rejected the concept of “issue exhaustion” in United States v. Rucker, 2020 WL 4365544, at *1

(D. Kan. July 30, 2020). But Rucker is distinguishable from the facts here in key respects. In

Rucker, the defendant included in his request to the warden that he suffered from “a set of medical

conditions,” including two particular conditions, that made him especially vulnerable to harm

from COVID-19. See id. The defendant, then, clearly relied on his medical conditions in making

his request and identified specific health concerns in that request. See id. Because the defendant

had articulated certain medical conditions in his request, the court rejected the government’s



2
 To the extent defendant still advances the argument, the court rejects it. United States v.
Birdsong, 2020 WL 7316101, at *5 (D. Kan. Dec. 11, 2020) (“While the Court is sympathetic to
Birdsong’s concerns, generalized concerns about COVID-19, even when the virus has spread
within a correctional facility, do not create the type of extraordinary and compelling circumstances
sufficient to justify compassionate release.”).
                                                 3
        Case 2:07-cr-20072-JWL Document 659 Filed 12/17/20 Page 4 of 7




argument that defendant, in his motion to the court, could not rely on additional medical conditions

not specifically identified in his request to the warden. See id.; accord United States v. Jeffers,

2020 WL 43100842, at *5 (N.D. Iowa June 11, 2020) (rejecting failure-to-exhaust argument

where defendant mentioned in his request that he required “chronic care” in light of high blood

pressure and anxiety and relied on diabetes for the first time in his motion; BOP on notice that

defendant was seeking release in light of his health).

       Here, it is undisputed that defendant did not mention any medical conditions or underlying

health issues in her request. This case, then, presents facts that the court has not addressed with

respect to the exhaustion issue. And when faced with similar facts, courts have come to different

conclusions as to whether the defendant has exhausted his or her administrative remedies.

Compare United States v. Ethridge, 2020 WL 5531518, at *2 (E.D. Mich. Sept. 15, 2020)

(rejecting failure-to-exhaust argument despite the fact that defendant did not identify any medical

condition as a basis for release in request to warden and only relied on general COVID-19

concerns; defendant could rely on obesity in motion to the court because he identified the COVID-

19 pandemic as a basis for the request and it remained the basis of his motion) and United States

v. Haynes, 2020 WL 4696601, at *2 (E.D. Mich. Aug. 13, 2020) (rejecting failure-to-exhaust

argument where defendant did not specify COVID-19 or any medical condition in his request;

court could consider obesity and COVID-19 concerns because “it can be presumed that the BOP

was well-aware of at least Defendant’s obesity and high blood pressure when his request was

denied”) with United States v. Alderson, 2020 WL 4696599, at *2 (E.D. Mich. Aug. 13, 2020)

(dismissing motion for lack of jurisdiction where defendant only referenced COVID-19 pandemic

generally in request and cited no medical condition; to hold otherwise would “undermine the

                                                 4
        Case 2:07-cr-20072-JWL Document 659 Filed 12/17/20 Page 5 of 7




statutory scheme of administrative exhaustion that Congress purposefully designed”) and United

States v. McNair, 2020 WL 5036201, at * (D.N.J. Aug. 26, 2020) (defendant did not exhaust

administrative remedies where request mentioned good behavior and rehabilitation but no medical

condition and motion to court was based on medical conditions; BOP regulations required inmate

to identify grounds for release in request).

       The court concludes that when a defendant’s § 3582(c)(1)(A) request to the warden

contains no reference to any medical condition whatsoever, that defendant has not exhausted

administrative remedies with respect to medical conditions that form the basis for a motion for

compassionate release filed with the court. As the court noted in McNair, BOP regulations require

that requests for compassionate release be made in writing and contain, at a minimum, “[t]he

extraordinary or compelling circumstances that the inmate believe warrant consideration.”

McNair, 2020 WL 5036201, at *3 (quoting C.F.R. § 571.61(a)(1)). In other words, the regulations

require the inmate to identify the compelling reasons justifying release. And where agency

regulations require issue exhaustion, “courts reviewing agency action regularly ensure against the

bypassing of that requirement by refusing to consider unexhausted issues.” Id. (quoting Sims v.

Apfel, 530 U.S. 103, 108 (2000)). It is also clear from the language of the First Step Act that

Congress intended the BOP to be able to consider requests for compassionate release in the first

instance. See § 3582(c)(1)(A) (providing that “the court . . ., upon motion of the defendant after

the defendant has fully exhausted all administrative rights to appeal . . . may reduce the term of

imprisonment).

       The court does not mean to suggest that the exhaustion requirement should be applied

“hyper-technically” and it agrees with those courts that have recognized that a request to the

                                                5
         Case 2:07-cr-20072-JWL Document 659 Filed 12/17/20 Page 6 of 7




warden need not be identical in detail or specificity to the motion made in court. See United States

v. Knight, 2020 WL 4059886, at *2 (M.D.N.C. July 20, 2020). Indeed, this court’s Rucker

decision makes that plain. But there “must be a reasonable degree of overlap which gives the

BOP a fair opportunity to consider whether to make the motion on the defendant’s behalf.” See

id. Here, there is simply no overlap at all. Defendant did not identify any medical conditions in

her request or suggest in any way that she was particularly at risk of harm or more susceptible to

a severe case of COVID-19. Thus, the BOP did not have an opportunity to consider defendant’s

belief that she “should be released in light of COVID-19 vis-à-vis [her] medical conditions.”

United States v. Matulich, 2020 WL 3260068, at *3 (D. Nev. July 2, 2020). For these reasons,

the court concludes that a defendant who wholly fails to mention any existing medical condition

in a request to the warden cannot rely on a medical condition as a grounds for release before the

court. See United States v. Douglas, 2020 WL 5816244, at *2 (D.D.C. Sept. 30, 2020) (defendant

who did not identify any medical conditions in request to warden could not rely on hypertension

as grounds for release in motion to court). Because defendant’s request to the warden falls

squarely within this rule, the court must dismiss the motion for lack of jurisdiction.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc. 653) is dismissed without prejudice

for lack of jurisdiction.



       IT IS SO ORDERED.



                                                 6
 Case 2:07-cr-20072-JWL Document 659 Filed 12/17/20 Page 7 of 7




Dated this 17th day of December, 2020, at Kansas City, Kansas.



                                        s/ John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                       7
